Case 1:18-cv-06626-ALC-KNF Document 109-4 Filed 07/03/19 Page 1 of 7




                  Exhibit A
                 Case 1:18-cv-06626-ALC-KNF Document 109-4 Filed 07/03/19 Page 2 of 7


From:                             Toby Butterfield
Sent:                             Tuesday, July 02, 2019 7:07 PM
To:                               'Ellena Steiner'
Cc:                               Michael Rosenberg
Subject:                          Final request for discovery of materials from Matvil Corporation
Attachments:                      #4298171-v1-Discovery Requests to Matvil Corporation in request for Letters Rogatory being
                                  filed with US Court for the SDNY.PDF


Eli, I’m following up on the below email correspondence that started back in March and continued into April, and my calls to
your office subsequently about our clients’ desire to use documents from your client Matvil Corporation in the lawsuit we filed
on behalf of our clients here in New York last summer.

As you will recall, and as I’ve explained in previous communications, the most recent of which was my voicemail message to you
today, our client needs discovery of documents in Matvil’s possession. Furthermore, as I explained, our client wants to take the
deposition of the person from Matvil with relevant knowledge. I did not hear a response yet to my most recent call.

Given your prior response, I know that Matvil did not wish to cooperate by providing any documents or testimony. You even
protested our clients’ use of Matvil’s name and use of documents concerning Matvil already in our clients’ possession. However,
the defendant Channels and Kartina have now completely refused to provide copies in discovery of communications between
Matvil and the defendants, or anything else concerning Matvil. As a result, our client saw no alternative to instructing us to seek
a court order requiring Matvil to provide the below documents. In addition, we want Matvil to provide a deposition, which can
be held in Canada. As we have not heard from you, we will shortly request the New York court for an order compelling Matvil to
provide the materials listed in the attached document, to be filed shortly.

We are confident that we will obtain the court orders necessary to obtain these materials from Matvil. If your clients are now
willing to cooperate and provide them, thus avoiding the need for further court proceedings either here or in Canada, please let
me know as soon as possible.

Of course, your client has been on notice since the outset of this court case that our client may need discovery of such
documents and information from Matvil. As a result, Matvil has been on notice that such documents are relevant to existing
claims, and so should avoid any destruction or deletion of such materials, whether accidentally or otherwise.

We remain hopeful your client may choose to avoid the costs and inconvenience of litigation over this issue. We look forward to
hearing from you.

Toby




Toby Butterfield | Partner
Moses & Singer LLP
The Chrysler Building, 405 Lexington Avenue
New York, New York 10174
t: 212.554.7860 | tbutterfield@mosessinger.com
www.mosessinger.com
Celebrating 100 Years and Beyond



From: Ellena Steiner [mailto:esteiner@slgcanada.com]
Sent: Monday, April 01, 2019 7:59 PM
                                                                 1
                  Case 1:18-cv-06626-ALC-KNF Document 109-4 Filed 07/03/19 Page 3 of 7
To: Toby Butterfield
Subject: RE: Hello

Toby,

Hello. Our clients met today and reviewed your email of March 29, 2019. The principals decided that they do not wish their
company or personal names to be used in the lawsuit.


Kind Regards,

Eli Steiner
Barrister and Solicitor
esteiner@slgcanada.com
T: (416) 590-1350
F: (416) 590-1349
W: slgcanada.com
steinerlawfirm.com

Steiner Law Group LLP
1000 Finch Ave. West, Suite 800
Toronto, Ontario, Canada M3J 2V5

 Before printing, think about the Environment.
Avant l' impression, il faut penser à l'Environnement.

************************************************************************************************
***********
This e-mail (including attachments, if any) may be privileged and/or confidential, is intended for the above named recipient(s) only and the
sender does not waive any related rights and obligations. Any distribution, use or copying, or disclosure of this e-mail or the information it
contains by other than the intended recipient is strictly prohibited.
If you received this e-mail in error, please advise me (by return e-mail or otherwise) and delete this e-mail from your system, immediately.

Ce courrier électronique et les fichiers qui peuvent y être attachés est confidentiel et protégé,destiné uniquement aux personnes indiquées dans
l'en-tête. L'expéditeur ne renonce pas aux droits et obligations qui s'y rapportent.
Toute diffusion, utilisation ou copie, ou divulgation de ce message ou des renseignements qu'il contient par une personne qu'un destinataire
envisagé de celui-ci est strictement défendue Si vous recevez ce courrier électronique par erreur, veuillez m'en aviser immédiatement, par
retour de courrier électronique ou par un autre moyen et supprimer immédiatement ce message de votre système. In compliance with Canada's
Anti-spam legislation (CASL), if you do not wish to receive further electronic communications from Steiner Law Group, please reply to this
email with "REMOVE ME" in the subject line.




                                                                        2
      Case 1:18-cv-06626-ALC-KNF Document 109-4 Filed 07/03/19 Page 4 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Actava TV, Inc., Master Call Communications, Inc.,           )
Master Call Corporation, and Rouslan Tsoutiev,               )
                                                             ) Index No.: 1:18-cv-06626
                                      Plaintiffs,            )
                                                             )
                  -against-                                  )
                                                             )
Joint Stock Company “Channel One Russia Worldwide,”          )
Closed Joint Stock Company “CTC Network,” Closed             )
Joint Stock Company “New Channel”, Limited Liability         )
Company “Rain TV-Channel,” Closed Joint Stock                )
Company “TV DARIAL”, and Limited Liability                   )
Company “Comedy TV,” and Kartina Digital GmbH,               )
                                                             )
                                      Defendants.            )

               REQUEST TO TAKE EVIDENCE ABROAD OF MATVIL CORP.
                             (LETTERS ROGATORY)

FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK TO THE COURT OF ONTARIO, CANADA:

         WHEREAS a proceeding is pending before this Court in New York, New York, between

Actava TV, Inc., Master Call Communications, Inc., Master Call Corporation, and Rouslan

Tsoutiev, on the one hand (collectively, the “Actava Parties” or “Plaintiffs”) and, on the other

hand, Joint Stock Company “Channel One Russia Worldwide,” Closed Joint Stock Company

“CTC Network,” Closed Joint Stock Company “New Channel”, Limited Liability Company

“Rain TV-Channel,” Closed Joint Stock Company “TV DARIAL”, and Limited Liability

Company “Comedy TV” (collectively, the “Defendant Channels”) and Kartina Digital GmbH

(collectively with the Defendant Channels, the “Defendants”);

         WHEREAS, in this action the Actava Parties have alleged, among other claims, a claim

of tortious interference against the Channels with respect to the Actava Parties’ business

relationship with Matvil Corp. (“Matvil”), located in the Province of Ontario, specifically by



                                                    1
4275559v3 018529.0101
      Case 1:18-cv-06626-ALC-KNF Document 109-4 Filed 07/03/19 Page 5 of 7



inducing Matvil to sever a lawful revenue-sharing agreement under which the Actava Parties

referred customers to Matvil; and a claim of malicious prosecution against the Channels which,

together with the Channels’ tortious interference, effectively destroyed the Actava Parties’ IPTV

business, which business would have grown at a trajectory similar to that of other IPTV

providers, including but not limited to Matvil;

         AND WHEREAS it has been shown to this Court that the production of certain

documents by Matvil Corp. (“Matvil”), identified in the attached Schedule “A,” is relevant and

necessary for use at the trial of this proceeding and without such documents justice cannot be

completely done between the parties, given that communications between the Defendants and

Matvil are a key component of the Actava Parties’ claim of tortious interference, and given that

documentation regarding Matvil’s revenue and valuation is a key component of the Actava

Parties’ claim for damages;

         AND WHEREAS the evidence sought to be obtained has been requested on consent from

Matvil, which has refused to provide said consent, and has insisted that it will not produce the

relevant and necessary material absent a court order;

         AND WHEREAS it has been shown to this Court that the evidence sought to be obtained

cannot be obtained by the Actava Parties, and/or properly used in the above-mentioned litigation

proceeding, by any other method and there is a substantial likelihood that the desired evidence

will be obtained in the manner proposed;

         AND WHEREAS the documents and communications sought in Schedule “A” are

sufficiently specific, and their production would be neither contrary to public policy nor unduly

burdensome to Matvil;




                                                  2
4275559v3 018529.0101
      Case 1:18-cv-06626-ALC-KNF Document 109-4 Filed 07/03/19 Page 6 of 7



         WE THEREFORE REQUEST that in furtherance of justice you cause Matvil to produce

the documents herein referred to at Schedule “A” to attorneys for the Actava Parties, in hard

copy or electronically, at Loopstra Nixon LLP (attn: Michael McWilliams), 135 Queens Plate

Drive, Suite 600, Toronto, Ontario M9W 6V7. It is the understanding of this Court that the

assistance of the type sought herein is authorized by the Canada Evidence Act, R.S.C. 1985,

chapter C-5, and the Ontario Evidence Act, R.S.O. 1990, chapter E-23. The courts of the United

States are authorized by statute to extend similar assistance to the tribunals of Canada.

         IT IS FURTHER REQUESTED that, in the furtherance of justice, you cause Matvil to

appear, at such time and place as you shall appoint, before any such person who, according to the

laws of Ontario, is competent to preside over the examination of witnesses, to answer questions

under oath or affirmation by an attorney for the Actava Parties, in a deposition to be conducted

under the law applied by the Southern District of New York, and to allow for the testimony of

Matvil to be recorded.

         THE UNITED STATES DISTRICT COURT for the Southern District of New

York extends to the judicial authorities of Ontario the assurances of its highest consideration.

Dated: New York, New York
       July ___, 2019



                                                      The Honorable Kevin Nathaniel Fox
                                                      United States Magistrate Judge
                                                      Southern District of New York




                                                 3
4275559v3 018529.0101
      Case 1:18-cv-06626-ALC-KNF Document 109-4 Filed 07/03/19 Page 7 of 7



                                           SCHEDULE A

                                              Definitions
          1.      “Document” means any designated documents or electronically stored

information – including writings, drawings, graphs, charts, photographs, sound recordings,

images, and other data or data compilations – stored in any medium from which information can

be obtained either directly or, if necessary, after translation by the responding party into a

reasonably usable form.

          2.      The term “Document” refers to any document now or at any time in Plaintiffs’

possession, custody or control. A person is deemed in control of a document if the person has

any ownership, possession or custody of the document, or the right to secure the document or a

copy thereof from any person or public or private entity having physical possession thereof.

          3.      “Communication” means the transmission of information or data in any form

including, without limitation, written, oral or electronic transmissions.

                                               Requests

          1.      All Documents, including Communications, between any Defendant Channel and

Matvil concerning either Actava TV, Inc. (“Actava”) or Rouslan Tsoutiev, between June 1, 2016

and December 31, 2018.

          2.      All Documents, including Communications, concerning Matvil’s termination or

prospective termination of the Referral Agreement, excluding correspondence between Matvil,

on the one hand, and either Actava or Rouslan Tsoutiev on the other.

          3.      Yearly reports, from 2015 to present, of the revenue and/or profit derived by

Matvil.

          4.      All Documents, from 2015 to present, containing or constituting an appraisal of

Matvil’s valuation.

                                                   4
4275559v3 018529.0101
